DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2001/0016999) in view of Barrett (4520585).
In reference to claim 8, Williams discloses a firearm, comprising:
a frame comprising a grip (figure 3, frame 12); 
a main spring cap (figure 3, element 50); 
a main spring retainer (figure 3, element 60); 
a main spring (figure 3, element 54); 
a backstrap assembly slidably coupled with the grip, the backstrap assembly comprising a cavity, wherein the main spring cap, the main spring retainer, and the main spring are positioned within the cavity (figure 3, 5, and 7-9, backstrap assembly 44 or 44+71; element 44 clearly shown with a cavity, as claimed); 
a pin to retain the main spring cap, the main spring retainer, and the main spring in the cavity (figures 3, 5, and 7-9, pin 53); 
a coupling pin (figures 3 and 7-9, coupling pin 64); and Application No:Page 4 
a plurality of openings for the coupling pin, wherein the coupling pin prevents the backstrap from slidably decoupling from a firearm (figures 7-9, pin bore 68 is open at each end, and thus, has an opening at each end).
Thus, Williams discloses the claimed invention, except for the coupling pin comprising a notch, wherein a portion of the main spring retainer is positioned within the notch to prevent removal of the coupling pin from the plurality of openings. However, Barrett teaches that it is known to provide a backstrap assembly with a coupling pin comprising a notch, wherein a portion of the main spring retainer is positioned within the notch to prevent removal of the coupling pin from the plurality of openings, in order to provide a positive lock for said coupling pin, and thus, a more secure assembly (figures 2, 4, and 11, notch 58). Thus, it would have been obvious to one of ordinary skill in the art to form the back assembly of Williams with a coupling pin comprising a notch, wherein a portion of the main spring retainer is positioned within the notch to prevent removal of the coupling pin from the plurality of openings, in order to provide a positive lock for said coupling pin, and thus, a more secure assembly.

In reference to claim 6, Williams clearly discloses a backstrap assembly as claimed, as set forth above in the reference to claim 8. Also see figure 3, which shows the following parts of the backstrap assembly: the coupling pin 64 and an opening for pin 53 (element 48).

In reference to claims 7 and 9, Williams in view of Barrett makes obvious the claimed invention, except for wherein the grip comprises one or more tongues and the backstrap comprises one or more grooves; wherein the tongue(s) engage the groove(s) to couple the backstrap with the grip. However, it is noted that Williams does disclose the opposite arrangement vis-à-vis that claimed by Applicant (figure 3: tongues 45; grooves defined, in part, by elements 63). Further, a person of ordinary skill in the art would be apprised of the fact that either arrangement would achieve the same coupling function in a predictable manner. Thus, it would have been obvious to a person of ordinary skill in the art to modify Williams to reverse the arrangement of the tongue(s) and groove(s) to match that claimed by Applicant, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641